DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
This Office Action is made in response to amendment, filed 5/24/2022. Claims 33-36, 38-41, and 43-46 have been amended. Claims 37, 42, and 47 have been cancelled.

Response to Arguments
Applicant’s arguments see “Remarks”, made in an Amendment”, filed 5/24/2022. 
With respect to Claim Objections, the Applicant has amended claims to correct typographical errors.
With respect to Claim Rejections - 35 USC § 103, independent claims 33, 38, and 43, the Applicant has amended to include “wherein the media file is within one or more metadata tracks associated with the one or more media segments or one or more sub-segments associated with the one or more media segments, wherein the one or more metadata tracks comprises one or more priority ranks of the one or more tiles in the one or more media segments or the one or more subsegments.” The subject matter of canceled claims 37, 42, and 47 has been amended into independent claims 33, 38, and 43, respectively. The Applicant submits that OH does not disclose or suggest the subject matter of canceled claims 37, 42, and 47. In response to the Applicant’s arguments for OH not teaching all of the claimed features, the Examiner notes that the claim language as written come with multiple functional conditions (i.e. “or”). In other words, limitation “one or more priority ranks of the one or more tiles in the one or more media segment” or “the one pre sub-segments” comprised in “the one or more metadata tracks” are cited as an alternative limitation. the Examiner is not required to examine all the conditions since it could be or the other or the other. The Examiner is only required to examine one of the conditions, such as “wherein the media file is within one or more metadata tracks associated with the one or more media segments or one or more sub-segments associated with the one or more media segments, wherein the one or more metadata tracks comprises one or more priority ranks of the one or more tiles in the one or more media segments or the one or more sub-segments. Emphasis added to distinguish the elements taught by OH which the Examiner has chosen to examine (see also MPEP 2173.05(h) regarding alternative limitations in a claim). Therefore, in this case, the prior art only need to meet either “wherein the one or more metadata tracks comprises one or more priority ranks of the one or more tiles in the one or more media segments”  or “wherein the one or more metadata tracks comprises the one or more sub-segments”, but not require to disclose both limitations. Examiner find paragraph 0085 of OH to teach this feature (see rejection below).
The Applicant request withdrawal of the §103 rejections for claims 33-36, 38-41, and 43-46 for reason provided. In response, with respect to the applicant arguments of these mention claims have been fully considered but are moot in view of the new grounds of rejection (see rejections below).
With respect to Status of OH and He as Prior Art, the Applicant request any subsequent Office Action, the Examiner cite to OH's earlier filed applications rather than to OH, and to He's earlier filed applications rather than to He. In response, the Examiner has provided these provisional applications as a cutesy with this submission. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 33-36, 38-41, and 43-47 are rejected under 35 U.S.C. 103 as being unpatentable over OH et al., Pub No US 2020/0112710 A1 (hereafter OH) in view of He et al., Pub No US 2020/0137462 A1 (hereafter He). 


Regarding Claim 33, OH discloses a method comprising:
accessing one or more media segments, wherein the one or more media segments comprise media data configured for streaming playback [ABSTARCT, FIG(s) 12a-12b & para(s). 7, 201-202, 311-313: Discloses techniques related to media streaming, especially regarding the use of metadata to indicate quality and priority information for use by a client in selecting a media stream.];
accessing priority rank information of the one or more media segments [ABSTARCT, FIG(s) 12a-12b & para(s). 7, 201-202, 311-313: Discloses techniques related to media streaming, especially regarding the use of metadata to indicate quality and priority information for use by a client in selecting (accessing) a media stream; and para(s).0003-0004, 0060, 0080; claim 1; FIG(s) 2-3: Discloses virtual reality (VR) video data is organized as a media file and processed into segments for the purposes of transmission.]; and
encoding the priority rank information of the one or more media segments in a media file [para.0201: Discloses encoding, as part of metadata index field, region-wise indication information that may indicate e.g. quality-based priorities of image regions.],
	wherein the media file is within one or more metadata tracks associated with the one or more media segments or one or more sub-segments associated with the one or more media segments, wherein the one or more metadata tracks comprises one or more priority ranks of the one or more tiles in the one or more media segments or the one or more sub-segments (emphasis added to distinguish the elements taught by OH) [para.0085: Discloses a sub-segment index box that provides information indicating an index of a subsegment when a segment is divided into sub-segments. Note: due to all the conditional “or” functions, the Examiner is not required to examine all the conditions; and OH prov 62472634 update, pg.43, para.5: Discloses segments are sub-segmented.].
OH discloses compressing major regions of regions at a compression ratio and compressing the remaining regions at a high compression ratio based on motion-constrained tile sets (MCTS) [para.0135]. OH further discloses obtaining a current picture by processing 360-degree video data and performing projection on a 2D image according to a projection scheme such as a tile-based projection scheme [para.0305]. Although one could argue that OH teaches tiles and that the regions of OH are tiles, OH does not explicitly disclose accessing priority rank information for one or more tiles of the one or more media segments; and encoding the priority rank information for one or more tiles of the one or more media segments in a media file (emphasis added to distinguish the elements not taught by OH). However, in analogous art, He discloses in paragraph 0003-0004 a 360-degree video stream may include two or more temporal frames where each of the temporal frames may be partitioned into a plurality of tiles. The first segment may be a first tile of a frame of the two or more temporal frames of the 360-degree video stream. The second segment may be a second tile of the frame of the two or more temporal frames of the 360-degree video stream. The video streaming device may determine a relative priority order for the first segment and the second segment. The relative priority order may be determined by determining a first priority for the first segment and a second priority for the second segment. And paragraph 0047 discloses a tile based viewport adaptive approach may include splitting a source content into tile sequences before encoding. A tile sequence may cover a subset of a spatial area of a full panorama content. A tile sequence may be encoded independently from each other as a single-layer bitstream. One or more bitstreams may be encoded from the same sub-picture sequence (e.g., for different bitrates). Each tile bitstream may be encapsulated in a file as a track and may be available for streaming. Paragraph 0056 discloses encoded streams contains attributes such as quality ranking. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify HO with the teachings including access and encode priority ranks for tiles, as taught by He in order to yield predictable result of defined viewpoints in segments with determined priority order for each segment for providing comfort and/or an immersive user experience having high video quality and/or very low latency (He: para.0002-0003).

Regarding Claim 34, the combined teachings of OH and He discloses the method according to Claim 33, and OH in view of He further discloses wherein the media file is part of an index segment associated with the one or more media segments, wherein the part of the index segment comprises one or more priority ranks of the one or more tiles in the one or more media segments [Oh: para.0201: Discloses the metadata for region-wise quality indication information may include a type_priority_index[i] field. The type_priority_index[i] field indicates priority of the picture quality classification criteria of the current picture or see He: para. 0005, 0056,0093].

Regarding Claim 35, the combined teachings of OH and He discloses the method according to Claim 34, and OH and He further discloses wherein the part of the index segment comprises priority ranks of one or more sub-segments of the one or more media segments [see Oh: FIG.1, para.0033, 0040: Discloses elements may be divided into a plurality of elements.  A viewpoint may be a segment that is divided into plurality of tiles (sub-segments).].

Regarding Claim 36, the combined teachings of OH and He discloses the method according to Claim 34, and OH in view of He further discloses wherein the index segment is configured to be made available to a media player together with a presentation of each of the one or more media segments in order to provide prior information about the one or more media segments before a download or a presentation associated with each of the one or more media segments [see Oh: FIG.12a-12c, para.0258: Discloses a video stream is selected based on region-wise quality indication information. The figures illustrate the index segment being presented to the media player (player A and player B).].

Regarding Claim 38, OH discloses an apparatus comprising at least one processor and at least one non-transitory memory including computer program code for one or more programs, the at least one memory and the computer program code configured to, with the at least one processor [para.0380: Discloses the methods proposed by the present disclosure can be executed as code. Such code can be written on a processor-readable storage medium and thus can be read by a processor provided by an apparatus.], cause the apparatus at least to:
access one or more media segments, wherein the one or more media segments comprise media data configured for streaming playback [ABSTARCT, FIG(s) 12a-12b & para(s). 7, 201-202, 311-313: Discloses techniques related to media streaming, especially regarding the use of metadata to indicate quality and priority information for use by a client in selecting a media stream.];
access priority rank information for one or more tiles of the one or more media segments [ABSTARCT, FIG(s) 12a-12b & para(s). 7, 201-202, 311-313: Discloses techniques related to media streaming, especially regarding the use of metadata to indicate quality and priority information for use by a client in selecting (accessing) a media stream; and para(s).0003-0004, 0060, 0080; claim 1; FIG(s) 2-3: Discloses virtual reality (VR) video data is organized as a media file and processed into segments for the purposes of transmission.]; and
encode the priority rank information of the one or more media segments in a media file [para.0201: Discloses encoding, as part of metadata index field, region-wise indication information that may indicate e.g. quality-based priorities of image regions.].
wherein the media file is within one or more metadata tracks associated with the one or more media segments or one or more sub-segments associated with the one or more media segments, wherein the one or more metadata tracks comprises one or more priority ranks of the one or more tiles in the one or more media segments or the one or more sub-segments (emphasis added to distinguish the elements taught by OH) [para.0085: Discloses a sub-segment index box that provides information indicating an index of a subsegment when a segment is divided into sub-segments. Note: due to all the conditional “or” functions, the Examiner is not required to examine all the conditions; and OH prov 62472634 update, pg.43, para.5: Discloses segments are sub-segmented.].
OH discloses compressing major regions of regions at a compression ratio and compressing the remaining regions at a high compression ratio based on motion-constrained tile sets (MCTS) [para.0135]. OH further discloses obtaining a current picture by processing 360-degree video data and performing projection on a 2D image according to a projection scheme such as a tile-based projection scheme [para.0305]. Although one could argue that OH teaches tiles and that the regions of OH are tiles, OH does not explicitly disclose access priority rank information for one or more tiles of the one or more media segments; and encode the priority rank information for one or more tiles of the one or more media segments in a media file (emphasis added to distinguish the elements not taught by OH). However, in analogous art, He discloses in paragraph 0003-0004 a 360-degree video stream may include two or more temporal frames where each of the temporal frames may be partitioned into a plurality of tiles. The first segment may be a first tile of a frame of the two or more temporal frames of the 360-degree video stream. The second segment may be a second tile of the frame of the two or more temporal frames of the 360-degree video stream. The video streaming device may determine a relative priority order for the first segment and the second segment. The relative priority order may be determined by determining a first priority for the first segment and a second priority for the second segment. And paragraph 0047 discloses a tile based viewport adaptive approach may include splitting a source content into tile sequences before encoding. A tile sequence may cover a subset of a spatial area of a full panorama content. A tile sequence may be encoded independently from each other as a single-layer bitstream. One or more bitstreams may be encoded from the same sub-picture sequence (e.g., for different bitrates). Each tile bitstream may be encapsulated in a file as a track and may be available for streaming. Paragraph 0056 discloses encoded streams contains attributes such as quality ranking. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify HO with the teachings including access and encode priority ranks for tiles, as taught by He in order to yield predictable result of defined viewpoints in segments with determined priority order for each segment for providing comfort and/or an immersive user experience having high video quality and/or very low latency (He: para.0002-0003).

Regarding Claim 39, the combined teachings of OH and He discloses the apparatus according to Claim 38, and OH in view of He further discloses wherein the media file is part of an index segment associated with the one or more media segments, wherein the part of the index segment comprises one or more priority ranks of the one or more tiles in the one or more media segments [Oh: para.0201: Discloses the metadata for region-wise quality indication information may include a type_priority_index[i] field. The type_priority_index[i] field indicates priority of the picture quality classification criteria of the current picture; He: para. 0005, 0081].

Regarding Claim 40, the combined teachings of OH and He discloses the apparatus according to Claim 39, and OH in view of He further discloses wherein the part of the index segment comprises priority ranks of one or more sub-segments of the one or more media segments [see OH: FIG.1, para.0033, 0040: Discloses elements may be divided into a plurality of elements.  A viewpoint may be a segment that is divided into plurality of tiles (sub-segments); He: para. 0005, 0056, 0081].

Regarding Claim 41, the combined teachings of OH and He discloses the apparatus according to Claim 39, and OH in view of He further discloses wherein the index segment is configured to be made available to a media player together with a presentation of each of the one or more media segments in order to provide prior information about the one or more media segments before a download or a presentation associated with each of the one or more media segments [see OH: FIG.12a-12c, para.0258: Discloses a video stream is selected based on region-wise quality indication information. The figures illustrate the index segment being presented to the media player (player A and player B).].

Regarding Claim 43, OH discloses a computer program product comprises at least one non-transitory computer-readable storage medium having computer executable program code instructions stored therein, the computer executable program code instructions comprising program code instructions configured [para.0380: Discloses the methods proposed by the present disclosure can be executed as code. Such code can be written on a processor-readable storage medium and thus can be read by a processor provided by an apparatus.], upon execution, to:
access one or more media segments, wherein the one or more media segments comprise media data configured for streaming playback [ABSTARCT, FIG(s) 12a-12b & para(s). 7, 201-202, 311-313: Discloses techniques related to media streaming, especially regarding the use of metadata to indicate quality and priority information for use by a client in selecting a media stream.];
access priority rank information for one or more tiles of the one or more media segments [ABSTARCT, FIG(s) 12a-12b & para(s). 7, 201-202, 311-313: Discloses techniques related to media streaming, especially regarding the use of metadata to indicate quality and priority information for use by a client in selecting (accessing) a media stream; and para(s).0003-0004, 0060, 0080; claim 1; FIG(s) 2-3: Discloses virtual reality (VR) video data is organized as a media file and processed into segments for the purposes of transmission.]; and
encode the priority rank information for one or more tiles of the one or more media segments in a media file [para.0201: Discloses encoding, as part of metadata index field, region-wise indication information that may indicate e.g. quality-based priorities of image regions.].
wherein the media file is within one or more metadata tracks associated with the one or more media segments or one or more sub-segments associated with the one or more media segments, wherein the one or more metadata tracks comprises one or more priority ranks of the one or more tiles in the one or more media segments or the one or more sub-segments (emphasis added to distinguish the elements taught by OH) [para.0085: Discloses a sub-segment index box that provides information indicating an index of a subsegment when a segment is divided into sub-segments. Note: due to all the conditional “or” functions, the Examiner is not required to examine all the conditions; and OH prov 62472634 update, pg.43, para.5: Discloses segments are sub-segmented.].
OH discloses compressing major regions of regions at a compression ratio and compressing the remaining regions at a high compression ratio based on motion-constrained tile sets (MCTS) [para.0135]. OH further discloses obtaining a current picture by processing 360-degree video data and performing projection on a 2D image according to a projection scheme such as a tile-based projection scheme [para.0305]. Although one could argue that OH teaches tiles and that the regions of OH are tiles, OH does not explicitly disclose access priority rank information for one or more tiles of the one or more media segments; and encode the priority rank information for one or more tiles of the one or more media segments in a media file (emphasis added to distinguish the elements not taught by OH). However, in analogous art, He discloses in paragraph 0003-0004 a 360-degree video stream may include two or more temporal frames where each of the temporal frames may be partitioned into a plurality of tiles. The first segment may be a first tile of a frame of the two or more temporal frames of the 360-degree video stream. The second segment may be a second tile of the frame of the two or more temporal frames of the 360-degree video stream. The video streaming device may determine a relative priority order for the first segment and the second segment. The relative priority order may be determined by determining a first priority for the first segment and a second priority for the second segment. And paragraph 0047 discloses a tile based viewport adaptive approach may include splitting a source content into tile sequences before encoding. A tile sequence may cover a subset of a spatial area of a full panorama content. A tile sequence may be encoded independently from each other as a single-layer bitstream. One or more bitstreams may be encoded from the same sub-picture sequence (e.g., for different bitrates). Each tile bitstream may be encapsulated in a file as a track and may be available for streaming. Paragraph 0056 discloses encoded streams contains attributes such as quality ranking. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify HO with the teachings including access and encode priority ranks for tiles, as taught by He in order to yield predictable result of defined viewpoints in segments with determined priority order for each segment for providing comfort and/or an immersive user experience having high video quality and/or very low latency (He: para.0002-0003).

Regarding Claim 44, the combined teachings of OH and He discloses a computer program product according to Claim 43, and OH in view of He further discloses wherein the media file is as part of an index segment associated with the one or more media segments, wherein the part of the index segment comprises one or more priority ranks of the one or more tiles in each of the one or more media segments [OH: para.0201: Discloses the metadata for region-wise quality indication information may include a type_priority_index[i] field. The type_priority_index[i] field indicates priority of the picture quality classification criteria of the current picture; HE: paragraphs 0056, 0081]

Regarding Claim 45, the combined teachings of OH and He discloses the computer program product according to Claim 44, and OH in view of HE further discloses wherein the part of the index segment comprises priority ranks of one or more sub-segments of the one or more media segments [OH: FIG.1, para.0033, 0040: Discloses elements may be divided into a plurality of elements.  A viewpoint may be a segment that is divided into plurality of tiles (sub-segments).].

Regarding Claim 46, the combined teachings of OH and He discloses the computer program product according to Claim 44, and OH further discloses wherein the index segment is configured to be made available to a media player together with a presentation of each of the one or more media segments in order to provide prior information about the one or more media segments before a download or a presentation associated with each of the one or more media segments [FIG.12a-12c, para.0258: Discloses a video stream is selected based on region-wise quality indication information. The figures illustrate the index segment being presented to the media player (player A and player B).].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kusama et al., (US 2004/0022453 A1) – Discloses client determines material images to be applied as tiles of a mosaic image based on a characteristic quantity such as the average density of their scale-down images and communicates the determined material images and their position to the server. The server combines the material images to generate the mosaic image in accordance with the position information provided by the client and output it [para.0068].
YIP et al., (US 2018/0077451 A1) – Discloses tiles (tiled content) including content regions may be transmitted based on interest metadata, and thereafter a guided/automated VR view experience may be provided through the user device. In connection with the guided view (tiled) transmission and experience, various types of interest metadata may be defined [0093]. Metadata may include data that assigns priorities or ranks to different interest metadata according to a manufacture's creative intention. For example, when the user does not know which interest metadata should be selected, a TV device may automatically select interest metadata based on priority/rank data from the interest metadata within the frame [0235].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL OCAK whose telephone number is (571) 272-2774.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system; contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADIL OCAK/Examiner, Art Unit 2426                    

/AN SON P HUYNH/Primary Examiner, Art Unit 2426